DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 12/16/2021. Claim 12 has been added. Claims 1-12 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-6 and 12 are directed to a series of steps, and system claims 7-11 are directed to a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system.  Thus the claims are directed to a process and machine, respectively.

The limitations of acquiring, capturing, outputting, enabling and storing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite acquiring a production process model, the production process model being a predefined structured model enabling a listing of successive production process steps required for producing the new product; automatically capturing missing information within the production process model; and outputting a completed production process model, enabling a recording of specific information with respect to the production process of the new product, and storing the production process model and the specific information.
That is, other than reciting a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claim 2 further describes the predefined structured model. Claims 3-6 recite additional determining, triggering and conducting, launching, collecting, and detecting steps. Claims 10 and 11 further describe the information acquisition system. Similarly, dependent claims 8 and 9 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.

Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  See MPEP §2106.05(I)(A).
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional 
Under step 2B of the analysis, the claims include, inter alia, a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0031 of the specification, “Fig. 3 shows a preferred embodiment of the system 300 according to the invention. It includes an information acquisition system 301 connected to a processing unit 302 including one or several processors, and including at least one input device configured for 
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eder (US 20150235143 A1).
As per claim 1, Eder discloses a method for automatically capturing technology transfer knowledge for a production of a new product (i.e., exchanges of resources or elements between the subject entity and any other entity. These exchanges may be completed in accordance with a process map or protocol. The sources of process maps can include simulation programs, the user (41), a subject matter expert (42), a collaborator (43), one or more narrow system databases, ¶ 0181), the method comprising:
a) acquiring a production process model, the production process model being a predefined structured model enabling a listing of successive production process steps required for producing the new product (i.e., Process--combination of elements, resources, factors and/or events that are used to produce an action--examples: close a sale, build a house, regulate cholesterol and provide a treatment. Process map (also referred to as a protocol)--A process map characterizes the expected sequence and timing of events, commitments and actions for a medication 
The following are terms used herein in describing the Entity Resilience System (30) and applications thereof: 1. 3D printing--also referred to as additive manufacturing is a process of making three dimensional solid objects from a digital file. 3D printing is achieved using additive processes, where an object is created by laying down successive layers of material (e.g., plastic, skin, ink, etc.) with a printer. 2. Action--acquisition, consumption, destruction, production or transfer of resources, elements and/or factors at a defined point in space time--examples: blood cells transfer oxygen to muscle cells and an assembly line builds a product. Actions are a subset of events and are generally completed by a process, ¶ 0086-0088. 
Some of the products and services that can be customized with this service include medicine, medical treatments, medical tests, software, technical support, equipment, computer hardware, devices, services, telecommunication equipment, living space, buildings, advertising, data, information and knowledge. Products that can be produced by 3D printers can also be customized if the data files used to guide the production of products with said printer contain modular features that can be selected for inclusion or deletion, ¶ 0202); 
b) automatically capturing missing information within the production process model (i.e., The software in block 234 prompts the user (41) via the review data window (703) to specify the procedure that will be used for generating values for the items that are missing data by time period. Options the user (41) can choose at this point include: the average value for the item over the entire time period, the average 
c) outputting a completed production process model once all fields have been reviewed by a processing unit (i.e., Other pathway identification algorithms can be used to the same effect. The identified processes are stored in the element layer table (141), ¶ 0264.
The following are terms used herein in describing the Entity Resilience System (30) and applications thereof: 2. Action--acquisition, consumption, destruction, production or transfer of resources, elements and/or factors at a defined point in space time--examples: blood cells transfer oxygen to muscle cells and an assembly line builds a product. Actions are a subset of events and are generally completed by a process, ¶ 0086-0088).
As per claim 2, Eder discloses wherein for each step of the production process, the predefined structured model includes one or several predefined fields each being configured for enabling an automatic recording of specific information with respect to the production process of the new product (i.e., The subject matter experts (42) and/or collaborators (43) can provide information and knowledge by selecting from a template of pre -defined elements, resources, events, factors, actions and entity hierarchy graphics that are developed from the common schema, ¶ 0200).
As per claim 3, Eder discloses using the processing unit for determining whether one or several of the predefined fields are free of the specific information (i.e., Resilient Context Capture and Collaboration Service (622)--guides one or more 
As per claim  4, Eder discloses for each of the predefined fields being free of the specific information, subsequently using the processing unit for at least one of: automatically triggering and conducting a chatbot, or automatically launching a video recording process for each field being identified as requiring an equipment/machine handling for a process step of the production process until all fields of the predefined structured model have been reviewed by the processing unit (i.e., a data input session would be managed by the a software block (720) that identifies the data source (3, 4, 5, 6, 7, 9 or 33) using standard protocols such as UDDI or XML headers, maintains security and establishes a service level agreement with the data source (3, 4, 5, 6, 7, 9 or 33). The data provided at this point could include transaction data, descriptive data, imaging data, video data, text data, sensor data, geospatial coordinate data, array data, virtual reference coordinate data and combinations thereof, ¶ 0241, wherein The software in block 920 checks the system settings table (560) to determine which type of medical equipment (8) is going to be managed and the type of protocol that is going to be used, ¶ 0366).
As per claim 5, Eder discloses using the processing unit for collecting at least one of audio or textual information by using the chatbot and with respect to a process step for producing the new product, and storing the collected at least one of audio or textual information as specific information for a concerned field (i.e., As shown in FIG. 15, the processing to support the development of a true natural 
As per claim 6, Eder discloses using the video recording process to automatically detect an interaction with the equipment/machine, starting a video recording of a handling of the equipment/machine, automatically stopping the recording, and storing a video recording as the specific information for the concerned field (i.e., In one embodiment, a data input session would be managed by the a software block (720) that identifies the data source (3, 4, 5, 6, 7, 9 or 33) using standard protocols such as UDDI or XML headers, maintains security and establishes a service level agreement with the data source (3, 4, 5, 6, 7, 9 or 33). The data provided at this point could include transaction data, descriptive data, imaging data, video data, text data, sensor data, geospatial coordinate data, array data, virtual reference coordinate data and combinations thereof. The session would proceed to a pre-processing block (722) for pre-processing tasks such as discretization, transformation and/or filtering, ¶ 0241).
Claims 7-9 are rejected based upon the same rationale as the rejection of claims 1-6, since they are the system claims corresponding to the method claims.

As per claim 11, Eder discloses wherein said information acquisition system includes a motion sensor (i.e., The Entity Resilience System (30) supports the preparation and use of data, information and/or knowledge from the "narrow" systems (4) listed in Tables 2, 3, 4 and 5 and devices (3) listed in Table 6, ¶ 0074, wherein TABLE 6 recites Devices…wireless sensors (glucose, temperature, heart rate, blood pressure, motion, etch)).
As per claim 12, Eder discloses producing the new product by performing production process steps in the completed production process model (i.e., Some of the products and services that can be customized with this service include medicine, medical treatments, medical tests, software, technical support, equipment, computer hardware, devices, services, telecommunication equipment, living space, buildings, advertising, data, information and knowledge. Products that can be produced by 3D printers can also be customized if the data files used to guide the production of products with said printer contain modular features that can be selected for inclusion or deletion, ¶ 0202).

Response to Arguments
 	In the Remarks, Applicant argues even if claims 1 and 7 could be classified as a mental process, the claims would still define statutory subject matter since the alleged judicial exception would be integrated into a practical application. Specifically, claim 1 requires a step of outputting a completed production process model and claim 7 requires the storage of a completed production process model in memory. The output or storage of this completed production process model is a practical application since the completed production process model is then available to be used to produce the new product. Specifically, the new product can be produced by following the production steps of the completed production process model. Claim 12 has been added to even further emphasize the practical application. The Examiner respectfully disagrees.
The limitations of acquiring, capturing, outputting, enabling and storing, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) 
The include a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., include a processing unit; an information acquisition system connected to said processing unit, and a memory connected to said information acquisition system).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not 
Claim 12 recites “producing the new product by performing production process steps in the completed production process model”, which is deemed to merely be insignificant extra-solution activity.  
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).  See MPEP §2106.05(g).
Applicant also argues Eder is not in any way related to the production of a new product. Additionally, Applicant does not find any disclosure of an automatic capture of technology transfer knowledge for a production of a product in Eder. Applicant therefore kindly asks the Examiner to cite which feature of which paragraph discloses the required "automatic capture of technology transfer knowledge for a production of a product". Applicant does not find such a teaching in paragraph 180, 
As an initial point, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s). When reading the preamble in the context of the entire claim, the recitation “automatically capturing technology transfer knowledge for a production of a new product” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Additionally, Eder discloses exchanges of resources or elements between the subject entity and any other entity. These exchanges may be completed in accordance with a process map or protocol. The sources of process maps can include simulation programs, the user (41), a subject matter expert (42), a collaborator (43), one or more narrow system databases, ¶ 0181 (i.e., automatically capturing technology transfer knowledge). 
Some of the products and services that can be customized with this service include medicine, medical treatments, medical tests, software, technical support, equipment, computer hardware, devices, services, telecommunication equipment, living space, buildings, advertising, data, information and knowledge. Products that can be produced by 3D printers can also be customized if the data files used to guide the production of products with said printer contain modular features that can be selected for inclusion or deletion, ¶ 0202. 
Additionally, and contrary to Applicant’s assertion, Eder discloses 
a) acquiring a production process model, the production process model being a predefined structured model enabling a listing of successive production process steps required for producing the new product (i.e., Process--combination of elements, resources, factors and/or events that are used to produce an action--examples: close a sale, build a house, regulate cholesterol and provide a treatment. Process map (also referred to as a protocol)--A process map characterizes the expected sequence and timing of events, commitments and actions for a medication delivery, treatment delivery or a procedure. Production--a process that causes the existence of an offering, ¶¶ 0146-0148.
The following are terms used herein in describing the Entity Resilience System (30) and applications thereof: 1. 3D printing--also referred to as additive manufacturing is a process of making three dimensional solid objects from a digital file. 3D printing is achieved using additive processes, where an object is created by laying down successive layers of material (e.g., plastic, skin, ink, etc.) with a printer. 2. Action--acquisition, consumption, destruction, production or transfer of resources, elements and/or factors at a defined point in space time--examples: blood cells transfer oxygen to muscle cells and an assembly line builds a product. Actions are a subset of events and are generally completed by a process, ¶ 0086-0088. 
Some of the products and services that can be customized with this service include medicine, medical treatments, medical tests, software, technical support, Products that can be produced by 3D printers can also be customized if the data files used to guide the production of products with said printer contain modular features that can be selected for inclusion or deletion, ¶ 0202); 
b) automatically capturing missing information within the production process model (i.e., The software in block 234 prompts the user (41) via the review data window (703) to specify the procedure that will be used for generating values for the items that are missing data by time period. Options the user (41) can choose at this point include: the average value for the item over the entire time period, the average value for the item over a specified time period, zero or the average of the preceding item and the following item values and direct user input for each missing value, ¶ 258); and 
c) outputting a completed production process model once all fields have been reviewed by a processing unit (i.e., Other pathway identification algorithms can be used to the same effect. The identified processes are stored in the element layer table (141), ¶ 0264. 
The following are terms used herein in describing the Entity Resilience System (30) and applications thereof: 2. Action--acquisition, consumption, destruction, production or transfer of resources, elements and/or factors at a defined point in space time--examples: blood cells transfer oxygen to muscle cells and an assembly line builds a product. Actions are a subset of events and are generally completed by a process, ¶ 0086-0088).
Some of the products and services that can be customized with this service include medicine, medical treatments, medical tests, software, technical support, equipment, computer hardware, devices, services, telecommunication equipment, living space, buildings, advertising, data, information and knowledge. Products that can be produced by 3D printers can also be customized if the data files used to guide the production of products with said printer contain modular features that can be selected for inclusion or deletion, ¶ 0202).
Applicant also argues, with all due respect to the patent office, applicant finds the rejections in the office action very difficult to understand. It is very difficult to understand the exact features in the prior art being compared with claimed features. Applicant would very much appreciate a more detailed explanation and a more concise comparison of the claimed invention with the disclosure in the prior art. Paragraphs are cited in the office action, but they do not disclose the required features and no interpretation is provided. There is no feature-by-feature comparison that explains which feature of Eder is allegedly equivalent to a particular claimed feature, and why. Moreover, the cited paragraphs seem to lack any relation with the claimed features. The Examiner respectfully disagrees.
With all due respect, the Examiner does not understand Applicant’s difficulty in understanding the rejection. The rejection points to specific citations of Eder for each claim limitation. For Applicant’s convenience, the Examiner has underlined pertinent 
Regarding claim 5, Applicant argues that the cited material (i.e., ¶ 0343) is completely unrelated to the production process of a new product. The Examiner respectfully disagrees.
Eder discloses the software in block 420 combines the ontology developed in prior steps in processing with unsupervised natural language processing to provide a true natural language interface to the Entity Resilience System (30). As shown in FIG. 15, the processing to support the development of a true natural language interface starts with the receipt of audio input to the natural language interface window (714) from audio sources (1), video sources (2), devices (3), narrow systems (4), a portal (11) and/or services in the Resilient Context Suite (625). From there, the audio input passes to a software block 750 where the input is digitized in a manner that is well known. After being digitized, the input passes to a software block 751 where it is segmented into phonemes using a constituent-resilient context model, ¶ 0343.
The following are terms used herein in describing the Entity Resilience System (30) and applications thereof: 2. Action--acquisition, consumption, destruction, production or transfer of resources, elements and/or factors at a defined point in space time--examples: blood cells transfer oxygen to muscle cells and an assembly line builds a product. Actions are a subset of events and are generally completed by a process, ¶ 0086-0088).
Some of the products and services that can be customized with this service include medicine, medical treatments, medical tests, software, technical support, equipment, computer hardware, devices, services, telecommunication equipment, living space, buildings, advertising, data, information and knowledge. Products that can be produced by 3D printers can also be customized if the data files used to guide the production of products with said printer contain modular features that can be selected for inclusion or deletion, ¶ 0202. 	

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623